        Case 1:20-cv-10573-AJN-OTW Document 45 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GABINO GENAO,                                                  :
                                                               :
                                       Plaintiff,              :       20-CV-10573 (AJN) (OTW)
                                                               :
                      -against-                                :                 ORDER
                                                               :
CITY OF NEW YORK, et al.,
                                                               :
                                       Defendant.              :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           The Court has reviewed ECF 44. Pursuant to ECF 39, David Sierra has already

 been terminated from the case and replaced with Defendant Angelo Morelli.

 Accordingly, David Sierra’s deadline to answer the Complaint is waived. The Clerk of

 Court is directed to send a copy of this Order to pro se Plaintiff.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: August 4, 2021                                              Ona T. Wang
       New York, New York                                          United States Magistrate Judge




                                                               1
